Citation Nr: 0618405	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran retired from active duty after serving from July 
1966 to September 1986.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.

In October 2003, the Board remanded this matter for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When this claim was previously before the Board in October 
2003, the matter was remanded for further development.  In 
doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran to 
be afforded an examination to determine whether it is at 
least as likely as not that the veteran's diabetes mellitus 
had its onset either in service or within the one-year period 
after his separation from active duty in September 1986.  The 
veteran was afforded a VA examination in March 2004.  The 
examiner indicated that he reviewed the veteran's claims 
file, which contains the veteran's service medical records.  
These records do not contain a diagnosis of diabetes, but 
they do indicate that the veteran was provided educational 
material on diabetes in June 1980, thereby suggesting that he 
was at some risk for developing the disease.  A July 1986 
retirement examination also listed elevated triglycerides and 
an FBS (fasting blood sugar) level of 105 mg/dl.  In light of 
the foregoing information, the Board remanded the issue for 
an opinion regarding whether the veteran's diabetes mellitus 
had its onset in service or within one year of service.  The 
examiner diagnosed the veteran with "diabetes mellitus type 
II in a veteran who did not go to Vietnam," but did not 
answer the remand question regarding direct service 
connection.  

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's October 2003 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the March 2004 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diabetes mellitus 
is related to service.  The examiner 
should review the claims file, including 
a copy of this remand as well as the 
service medical records.  The examiner 
should state whether it is at least as 
likely as not that the veteran's diabetes 
mellitus had its onset either in service 
or within the one-year period after his 
separation from active duty in September 
1986.  In offering an opinion, the 
examiner should specifically comment on 
the veteran's service medical records 
which indicate that the veteran was 
provided educational material on diabetes 
in June 1980, and had elevated 
triglycerides and an FBS (fasting blood 
sugar) level of 105 mg/dl in July 1986.  
A complete rationale for any opinion 
expressed must be provided. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



